DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 05/15/2018.
This action is in response to arguments and/or amendments filed on 04/06/2022. In the current amendments, claims 1-3, 6-10 and 13-20 have been amended. Claims 1-20 are currently pending and have been examined. 
In response to amendments and/or remarks filed on 04/06/2022, the 35 U.S.C 112(b) rejections made in the previous Office Action has been withdrawn. 
In response to amendments and/or remarks filed on 04/06/2022, the 35 U.S.C 112(f) claim interpretation made in the previous Office Action has been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Pruning Filters for Efficient ConvNets”, hereinafter: Li) in view of Brothers et al. (US 2016/0358070 A1).
Regarding claim 1 (Currently Amended)
Li teaches a method for pruning a convolutional neural network (CNN) for surveillance with image recognition, (abstract “In this paper, we present a compression technique for CNNs, where we prune the filters from CNNs that are identified as having a small effect on the output accuracy. By removing whole planes in the network, together with their connecting convolution kernels, the computational costs are reduced significantly.” And see pg. 5 section 4 “We prune two types of networks: simple CNNs (VGG-16 on CIFAR-10) and Residual networks (ResNet-56/110 on CIFAR-10 and ResNet-34 on ImageNet).”)
the method comprising: extracting at least one convolutional layer from a trained CNN, (pg. 2 second paragraph “To address these challenges, we propose to prune the convolutional filters or feature maps from the trained CNNs instead of removing its weights across the network. We then restore the accuracy of the pruned network by retraining.”)
each convolutional layer including a kernel matrix having at least one filter formed in a corresponding output channel of the kernel matrix, (pg. 2 section 3 “The convolutional layer transforms the 3D input feature maps …into the 3D output feature maps… which is used as input feature maps for the next convolutional layer.. All the filters, together, constitute the kernel matrix”) 
and feature map set having a feature map corresponding to each of the at least one filter; (pg. 3 section 3.1 “To do so, we measure the importance of a filter in each layer by calculating its absolute weight sum... Since the number of input channels, ni, is the same across filters… also represents the average magnitude of its kernel weights. This value gives an expectation of the magnitude of the output feature map. Filters with smaller kernel weights tends to produce feature maps with weak activations as compared to the other filters in that layer.”)
determining an absolute kernel weight for each kernel in the kernel matrix; (section 3.1 “Since the number of input channels, ni , is the same across filters, …also represents the average magnitude of its kernel weights. This value gives an expectation of the magnitude of the output feature map. Filters with smaller kernel weights tends to produce feature maps with weak activations as compared to the other filters in that layer.”) 
summing the absolute kernel weights of each kernel in each of the at least one filter to determine a magnitude of each filter; (pg. 3 section 3.1 “To do so, we measure the importance of a filter in each layer by calculating its absolute weight sum... Since the number of input channels, ni, is the same across filters… also represents the average magnitude of its kernel weights. This value gives an expectation of the magnitude of the output feature map. Filters with smaller kernel weights tends to produce feature maps with weak activations as compared to the other filters in that layer.”)
comparing the magnitude of each filter with a removal threshold and removing a plurality of filters that are below the removal threshold; (pg. 3 section 3.1 “Since the number of input channels, ni , is the same across filters… also represents the average magnitude of its kernel weights. This value gives an expectation of the magnitude of the output feature map. Filters with smaller kernel weights tends to produce feature maps with weak activations as compared to the other filters in that layer. …Pruning filters with low absolute weight sum values is similar to pruning low magnitude weights. Pruning weights may also prune away filters when all the kernel weights of a filter are lower than a threshold.”)
removing a feature map corresponding to each of the removed filters to prune the CNN of filters; (pg. 2 section 3 “The operations of the convolutional layer is as shown in Figure 1, when a filter Fi,j is pruned, its corresponding feature map xi+1,j is removed”)
testing the CNN after removal of the plurality of filters to determine that a first filter of the plurality of filters has an impact on accuracy above a sensitivity threshold value; (section 3.2 “To understand the sensitivity of each layer, we prune each layer independently and test the resulting pruned network’s accuracy on the validation set. Figure 2(b) shows the layers that maintain their accuracy as the filters are pruned away and they correspond to filters with larger slopes in Figure 2(a). On the contrary, layers with relatively flat slopes (as in Figure 2(a)) are more sensitive to pruning. We empirically determine the number of filters to prune for each layer based on their sensitivity to pruning. For layers that are sensitive to pruning, we prune a smaller percentage of these layers or completely skip pruning them.”)
…
and retraining the CNN …to generate a pruned CNN having fewer convolutional layers to efficiently recognize and predict conditions in an environment being surveilled. (Pg. 4 section 3.4 After pruning the filters, any performance degradation should be compensated by retraining the network. There are two strategies to prune the filters across multiple layers: 1. Prune once and retrain: Prune filters of multiple layers at once and retrain them until the original accuracy is restored. 2. Prune and retrain iteratively: Prune filters layer by layer or filter by filter and then retrain iteratively. The model is retrained before pruning the next layer for the weights to adapt to the changes from the pruning process.”)
Li does not teach replacing the first filter. 
Brothers teaches replacing the first filter. (Para [0063] “The neural network analyzer may replace convolution kernel 402[corresponds to filter] with replacement convolution kernel 404. Thus, the replacement convolution kernel has one or more weights that differ from the weights of the convolution kernel being replaced. In the example of FIG. 4, the weight of 0.07 in the middle of the bottom row in convolution kernel 402 is changed to a value of 0 in replacement convolution kernel 404.”)
Li and Brothers are analogous art because they are both directed to neural network.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine pruning filters for efficient ConvNets of Li with the automatic tuning of artificial neural network of Brothers. 
One of ordinary skill in the art would have been motivated to make this modification in order to include replacing kernels or filter in neural network which uses fewer computations and consume less memory as disclosed by Brothers (para [0061] “The replacement convolution kernel may be equivalent to the selected convolution kernel or an approximation of the selected convolution kernel. The replacement convolution kernel uses fewer computations and/or consumes less memory than the selected convolution kernel. In one aspect, convolution kernel replacement may be an example of a modification that adjusts one or more weights of a portion of the neural network.”)
Regarding claim 8
Claim 8 recites analogous limitations to independent claim 1 and therefore is rejected on the same ground as independent claim 1. 

Regarding claim 2 (Currently Amended)
Li in view of Brothers teaches the method of claim 1. 
Li further teaches the method further comprising removing the kernels of the removed filters from subsequent kernel matrices. (Pg. 3 section 3.1 “To do so, we measure the importance of a filter in each layer by calculating its absolute weight sum... Since the number of input channels, ni, is the same across filters… also represents the average magnitude of its kernel weights. This value gives an expectation of the magnitude of the output feature map. Filters with smaller kernel weights tends to produce feature maps with weak activations as compared to the other filters in that layer… …Pruning filters with low absolute weight sum values is similar to pruning low magnitude weights. Pruning weights may also prune away filters when all the kernel weights of a filter are lower than a threshold.”)
Regarding claim 9
Claim 9 recites analogous limitations to dependent claim 2 and therefore is rejected on the same ground as dependent claim 2. 

Regarding claim 3 (Currently Amended)
Li in view of Brothers teaches the method of claim 2. 
Li further teaches the method further comprising, upon removing the kernels of the removed filters from subsequent kernel matrices, (pg. 2 section 3 “The operations of the convolutional layer is as shown in Figure 1, when a filter Fi,j is pruned, its corresponding feature map xi+1,j is removed”)
pruning the subsequent kernel matrices. (Pg. 2 section 3 “The operations of the convolutional layer is as shown in Figure 1, when a filter Fi,j is pruned, its corresponding feature map xi+1,j is removed… The kernels that apply on the removed feature maps from the filters of the next convolutional layer are also removed, which saves an additional …operations.”)
Regarding claim 10
Claim 10 recites analogous limitations to dependent claim 3 and therefore is rejected on the same ground as dependent claim 3. 

Regarding claim 4
Li in view of Brothers teaches the method of claim 1. 
Li teaches further teaches the method further comprising iteratively retraining the CNN upon pruning each convolutional layer. (Pg. 5 section 3.4 “Prune and retrain iteratively: Prune filters layer by layer or filter by filter and then retrain iteratively. The model is retrained before pruning the next layer for the weights to adapt to the changes from the pruning process.”)

Regarding claim 11
Claim 11 recites analogous limitations to dependent claim 4 and therefore is rejected on the same ground as dependent claim 4. 

Regarding claim 5
Li in view of Brothers teaches the method of claim 1. 
Li further teaches the method further comprising retraining the CNN upon pruning every convolutional layer. (pg. 5 section 3.4 “Prune and retrain iteratively: Prune filters layer by layer or filter by filter and then retrain iteratively. The model is retrained before pruning the next layer for the weights to adapt to the changes from the pruning process.”)
Regarding claim 12
Claim 12 recites analogous limitations to dependent claim 5 and therefore is rejected on the same ground as dependent claim 5. 

Regarding claim 6 (Currently Amended)
Li in view of Brothers teaches the method of claim 1. 
Li further teaches wherein the removal threshold is a value corresponding to a minimum absolute kernel weight sum. (Pg. 3 section 3.1 “Pruning filters with low absolute weight sum values is similar to pruning low magnitude weights. Pruning weights may also prune away filters when all the kernel weights of a filter are lower than a threshold …Figure 2(a) illustrates the distribution of this filter weight sum for each layer in a VGG-16 network trained using the CIFAR-10 dataset. The filters in a layer are ordered by its sum of kernel weights, which is divided by the maximum value max(si).”)
Regarding claim 13
Claim 13 recites analogous limitations to dependent claim 6 and therefore is rejected on the same ground as dependent claim 6. 

Regarding claim 7 (Currently Amended)
Li in view of Brothers teaches the method of claim 1. 
Li further teaches wherein the removal threshold is a value corresponding to a number of filters. (Pg. 3 section 3.1 “Pruning filters with low absolute weight sum values is similar to pruning low magnitude weights. Pruning weights may also prune away filters when all the kernel weights of a filter are lower than a threshold …Prune m filters with smallest sum values and their corresponding feature maps. The kernels in the next convolutional layer corresponding to the pruned feature maps are also removed.”)


Regarding claim 14
Claim 14 recites analogous limitations to dependent claim 7 and therefore is rejected on the same ground as dependent claim 7. 

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Pruning Filters for Efficient ConvNets”, hereinafter: Li) in view of Xu et al. (US2017/0293543 A1) and further in view of in view of Brothers et al. (US 2016/0358070 A1).
Regarding claim 15 (Currently Amended)
Li teaches an image recognition system for surveillance, (abstract “In this paper, we present a compression technique for CNNs, where we prune the filters from CNNs that are identified as having a small effect on the output accuracy. By removing whole planes in the network, together with their connecting convolution kernels, the computational costs are reduced significantly.” And see pg. 5 section 4 “We prune two types of networks: simple CNNs (VGG-16 on CIFAR-10) and Residual networks (ResNet-56/110 on CIFAR-10 and ResNet-34 on ImageNet).”)
the system comprising: an image capture device for capturing images of an environment to be surveilled; (abstract “In this paper, we present a compression technique for CNNs, where we prune the filters from CNNs that are identified as having a small effect on the output accuracy. By removing whole planes in the network, together with their connecting convolution kernels, the computational costs are reduced significantly.” And see pg. 5 section 4 “We prune two types of networks: simple CNNs (VGG-16 on CIFAR-10) and Residual networks (ResNet-56/110 on CIFAR-10 and ResNet-34 on ImageNet).”)
…
…image recognition with a pruned CNN, (abstract “In this paper, we present a compression technique for CNNs, where we prune the filters from CNNs that are identified as having a small effect on the output accuracy. By removing whole planes in the network, together with their connecting convolution kernels, the computational costs are reduced significantly.” And see pg. 5 section 4 “We prune two types of networks: simple CNNs (VGG-16 on CIFAR-10) and Residual networks (ResNet-56/110 on CIFAR-10 and ResNet-34 on ImageNet).”)
…
determine an absolute kernel weight for each kernel in the kernel matrix (pg. 2 section 3 “The convolutional layer transforms the 3D input feature maps …into the 3D output feature maps… which is used as input feature maps for the next convolutional layer.. All the filters, together, constitute the kernel matrix”)
and sum the absolute kernel weights of each kernel in a filter corresponding to each of at least one output channel of a kernel matrix to determine a magnitude of each filter, each filter corresponding to a feature map; (pg. 3 section 3.1 “To do so, we measure the importance of a filter in each layer by calculating its absolute weight sum... Since the number of input channels, ni, is the same across filters… also represents the average magnitude of its kernel weights. This value gives an expectation of the magnitude of the output feature map. Filters with smaller kernel weights tends to produce feature maps with weak activations as compared to the other filters in that layer.”)
compare the magnitude of each filter with a removal threshold and remove a plurality of filters that are below the removal threshold; (pg. 3 section 3.1 “Since the number of input channels, ni, is the same across filters… also represents the average magnitude of its kernel weights. This value gives an expectation of the magnitude of the output feature map. Filters with smaller kernel weights tends to produce feature maps with weak activations as compared to the other filters in that layer. …Pruning filters with low absolute weight sum values is similar to pruning low magnitude weights. Pruning weights may also prune away filters when all the kernel weights of a filter are lower than a threshold.”)
remove a feature map corresponding to each of the removed filters to prune the CNN of filters and generate the pruned CNN; (pg. 2 section 3 “The operations of the convolutional layer is as shown in Figure 1, when a filter Fi,j is pruned, its corresponding feature map xi+1,j is removed”)
test the CNN after removal of the plurality of filters to determine that a first filter of the plurality of filters has an impact on accuracy above a sensitivity threshold value; (section 3.2 “To understand the sensitivity of each layer, we prune each layer independently and test the resulting pruned network’s accuracy on the validation set. Figure 2(b) shows the layers that maintain their accuracy as the filters are pruned away and they correspond to filters with larger slopes in Figure 2(a). On the contrary, layers with relatively flat slopes (as in Figure 2(a)) are more sensitive to pruning. We empirically determine the number of filters to prune for each layer based on their sensitivity to pruning. For layers that are sensitive to pruning, we prune a smaller percentage of these layers or completely skip pruning them.”)
Li does not teach a hardware processor: and a memory that stores a computer program which, when executed by the hardware processor, causes the hardware processor to perform…
including causing the hardware processor…
replace the first filter; predict feature actions with a long-short term memory (LSTM) network; generate class probabilities of feature actions; and notify a user of the class probabilities.
Xu teaches a hardware processor: and a memory that stores a computer program which, when executed by the hardware processor, causes the hardware processor to perform… (para [0061] “The system 900 includes a hardware processor and memory 904. The system 900 further includes an LSTM neural network 906 that may be implemented in software or that may, alternatively, be implemented using hardware devices that implement the neurons and weights. System logs 908 are stored in the memory 904 and may be collected from any appropriate source application or system. In addition, the system 900 includes one or more functional modules. In some embodiments, the functional modules may be implemented as software that is stored in memory 904 and that is executed by processor 902.”)
including causing the hardware processor…(para [0061] “The system 900 includes a hardware processor and memory 904. The system 900 further includes an LSTM neural network 906 that may be implemented in software or that may, alternatively, be implemented using hardware devices that implement the neurons and weights. System logs 908 are stored in the memory 904 and may be collected from any appropriate source application or system. In addition, the system 900 includes one or more functional modules. In some embodiments, the functional modules may be implemented as software that is stored in memory 904 and that is executed by processor 902.”)
…
predict feature actions with a long-short term memory (LSTM) network; (para [0026] “Failure prediction 108 takes the feature outputs from the feature representation module 106 and performs training for an LSTM neural network, upon which failure prediction 108 bases its predictions of future service failures. An LSTM recurrent neural network is able to achieve high accuracy with a small feature set as contrasted to conventional systems which may use, e.g., hundreds of features.”)
generate class probabilities of feature actions; (para [0042] “The present embodiments provide the probability of a system failure based on the input sequence of historical feature vectors extracted from the logs 102. If such a probability exceeds a pre-defined threshold, an early warning is reported to signal the potential system failure. An early warning signal may be very weak and thus difficult to capture by naïve models.”)
and notify a user of the class probabilities. (Para [0074] “In one example, if the failure prediction and control system 900 predicts the failure of one or more components, the alert module 1116 can provide information to the user about the potential failure. In another embodiment, the alert module 1116 can provide information to a service provider or manager, for example in the case where the mobile phone device 1100 is deployed to employees. In this case, the manager can then proactively repair or replace the mobile phone device 1100. The alert module 1116 may generate an alert if the likelihood of a failure exceeds an alert threshold. This threshold may be set at a lower likelihood than a threshold used to automatically control the system.”)
Li and Xu are analogous art because they are both directed to neural network.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine pruning filters for efficient ConvNets of Li with the mobile phone failure prediction using long short-term memory(LSTM) of Xu. 
One of ordinary skill in the art would have been motivated to make this modification in order to include “an automatic system control action if the likelihood of component failure exceed a threshold” for the purpose of accurately predicting when failure occurs quickly as disclosed by Xu (para [0008] “A failure prediction module is configured to determine a likelihood of a failure of one or more of the mobile phone components based on the feature representations using a neural network. An alert module is configured to alert a user to a potential failure if the likelihood of component failure exceeds a first threshold. A system control module is configured to perform an automatic system control action if the likelihood of component failure exceeds a second threshold”).
Li in view of Xu does not teach replace the first filter.
Brothers teaches replace the first filter. (Para [0063] “The neural network analyzer may replace convolution kernel 402[corresponds to filter] with replacement convolution kernel 404. Thus, the replacement convolution kernel has one or more weights that differ from the weights of the convolution kernel being replaced. In the example of FIG. 4, the weight of 0.07 in the middle of the bottom row in convolution kernel 402 is changed to a value of 0 in replacement convolution kernel 404.”)
Li, Xu and Brothers are analogous art because they are all directed to neural network.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine pruning filters for efficient ConvNets of Li with the automatic tuning of artificial neural network of Brothers. 
One of ordinary skill in the art would have been motivated to make this modification in order to include replacing kernels or filter in neural network which uses fewer computations and consume less memory as disclosed by Brothers (para [0061] “The replacement convolution kernel may be equivalent to the selected convolution kernel or an approximation of the selected convolution kernel. The replacement convolution kernel uses fewer computations and/or consumes less memory than the selected convolution kernel. In one aspect, convolution kernel replacement may be an example of a modification that adjusts one or more weights of a portion of the neural network.”).

Regarding claim 16 (Currently Amended)
Li in view of Xu with Brothers teaches claim 15.  
Li further teaches wherein …remove the kernels of the removed filter from subsequent kernel matrices. (Pg. 3 section 3.1 “To do so, we measure the importance of a filter in each layer by calculating its absolute weight sum... Since the number of input channels, ni, is the same across filters… also represents the average magnitude of its kernel weights. This value gives an expectation of the magnitude of the output feature map. Filters with smaller kernel weights tends to produce feature maps with weak activations as compared to the other filters in that layer.”)
Xu further teaches the computer program further causes the hardware processor (para [0061] “The system 900 includes a hardware processor and memory 904. The system 900 further includes an LSTM neural network 906 that may be implemented in software or that may, alternatively, be implemented using hardware devices that implement the neurons and weights. System logs 908 are stored in the memory 904 and may be collected from any appropriate source application or system. In addition, the system 900 includes one or more functional modules. In some embodiments, the functional modules may be implemented as software that is stored in memory 904 and that is executed by processor 902.”).

Regarding claim 17 (Currently Amended)
Li in view of Xu with Brothers teaches claim 15.  
Li further teaches wherein …iteratively retrain the CNN upon pruning each convolutional layer. (Pg. 5 section 3.4 “Prune and retrain iteratively: Prune filters layer by layer or filter by filter and then retrain iteratively. The model is retrained before pruning the next layer for the weights to adapt to the changes from the pruning process.”)
Xu further teaches the computer program further causes the hardware processor to (para [0061] “The system 900 includes a hardware processor and memory 904. The system 900 further includes an LSTM neural network 906 that may be implemented in software or that may, alternatively, be implemented using hardware devices that implement the neurons and weights. System logs 908 are stored in the memory 904 and may be collected from any appropriate source application or system. In addition, the system 900 includes one or more functional modules. In some embodiments, the functional modules may be implemented as software that is stored in memory 904 and that is executed by processor 902.”).

Regarding claim 18 (Currently Amended)
Li in view of Xu with Brothers teaches claim 15.  
Li further teaches wherein… to retrain the CNN upon pruning every convolutional layer. (Pg. 5 section 3.4 “Prune and retrain iteratively: Prune filters layer by layer or filter by filter and then retrain iteratively. The model is retrained before pruning the next layer for the weights to adapt to the changes from the pruning process.”)
Xu further teaches wherein the computer program further causes the hardware processor (para [0061] “The system 900 includes a hardware processor and memory 904. The system 900 further includes an LSTM neural network 906 that may be implemented in software or that may, alternatively, be implemented using hardware devices that implement the neurons and weights. System logs 908 are stored in the memory 904 and may be collected from any appropriate source application or system. In addition, the system 900 includes one or more functional modules. In some embodiments, the functional modules may be implemented as software that is stored in memory 904 and that is executed by processor 902.”).

Regarding claim 19 (Currently Amended)
Li in view of Xu with Brothers teaches claim 15.  
Li further teaches wherein the removal threshold is a value corresponding to a minimum absolute kernel weight sum. (Pg. 3 section 3.1 “Figure 2(a) illustrates the distribution of this filter weight sum for each layer in a VGG-16 network trained using the CIFAR-10 dataset. The filters in a layer are ordered by its sum of kernel weights, which is divided by the maximum value max(si).”)

Regarding claim 20 (Currently Amended)
Li in view of Xu with Brothers teaches claim 15.  
Li further teaches wherein the removal threshold is a value corresponding to a number of filters to be removed. (Pg. 3 section 3.1 “Prune m filters with smallest sum values and their corresponding feature maps. The kernels in the next convolutional layer corresponding to the pruned feature maps are also removed.”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.M./Examiner, Art Unit 2126  
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126